This office action is in response to the amendments filed on 12/14/2021. Claims 1-20 are currently pending in the application. 
Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 6 and 13 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1: “…beginning applying a configuration to a group of virtual machines, while limiting a number of virtual machines of the group that can concurrently be in a process of being reconfigured;.…”;

Claim 6, “…. 9modify individual virtual machines of a group of virtual machines from a first configuration to a second configuration, while limiting, to a threshold 

Claim 13, “…. modify individual computer system instances of a group of computer system instances from a first configuration to a second configuration, while limiting, to a threshold number, a number of computer system instances of the group that can concurrently be in the process of being modified; …”;
From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Cao et al. (U.S. Patent Application Publication No. US 2015/0106612), teaches determining dynamically a suitable virtual machines to deploy based on customer requirements.
Although conceptually similar to the claimed invention of the instant application, Cao does not teach to limit a threshold number of virtual machines to concurrently modified/reconfigured.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Antoz teaches a system automatically builds custom virtual appliances and/or other computing environments and their components, where applicable, based on user requirements and may offer a service for hosting, maintaining, monitoring and managing such appliances remotely. 

Creamer teaches a method of distributing functions among a plurality of cores in a multi-core processing environment can include organizing cores of the multi-core processing environment into a plurality of different service pools. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114